          Case 4:19-cv-00093-JJV Document 53 Filed 12/29/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

AMY ROBBINS, Individually and on                                                         PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                    No. 4:19-cv-00093-JJV


ARKANSAS AGGREGATES, INC.                                                              DEFENDANT


                                     ORDER & JUDGMENT

       The parties reached a settlement on December 1, 2020. The parties have now filed a Joint

Motion to Dismiss and for Settlement Approval by all Defendants. (Doc. No. 52.) After careful

review of the pleadings and hearing from the parties, the Court approves the proposed settlement

and grants the joint motion for final approval. (Doc. No. 52.) The agreement is fair, reasonable,

and adequate, as required by Rule 23(e). In reaching this conclusion, the Court has considered the

strength of the plaintiffs’ case, the complexity of further litigation, and there being no absent class

members. Additionally, the attorney’s fees are reasonable given the work done, local hourly rates,

and results achieved. Petrovic v. Amoco Oil Company, 200 F.3d 1140, 1157 (8th Cir. 1999).

       IT IS, THEREFORE, ORDERED that:

       1) The parties’ Joint Motion to Approve Settlement Agreement and Dismiss (Doc.

No. 52) is GRANTED and the case is dismissed with prejudice.

        DATED this 29th day of December 2020.

                                               __________________________________________
                                               JOE J. VOLPE
                                               UNITED STATES MAGISTRATE JUDGE
